DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11/102,649 in the specification. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,102,649 (hereinafter ‘649). Although the conflicting claims are not identical, they are not patentably distinct from each other because despite slight difference in wording, for example, claim 1 of ‘649 recites essentially all claimed subject matter of claim 1 in the present application. Claims 2 and 3 of ‘649 also covers claimed subject matter “MME” and “AMF” cited in claims 2 and 3, respectively in the present application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 1-25 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 10,856,131, “Ryu”, provisional 62/446,786 includes Fig.7 and Fig.22-23 of the “Ryu”) in view of Youn et al. (US 2020/0145953, “Youn”).
Regarding claim 1, Ryu discloses a method performed by a User Equipment (UE), the method comprising: 
- the UE generating a Tracking Area Update (TAU) request (See 1-3 fig.7, UE triggers to start TAU procedure and send TAU request to MME); 
- the UE generating a message authentication code (MAC) using the TAU request (See col.7, lines,1-9, TAU request includes NAS-MAC) and a security context shared with a source network function in a first network (See 4-7 fig.7, context request, context response, Auth/Security, and context acknowledge with MME node), wherein the MAC enables the source network function to verify the TAU request (See col.16, lns.56-57, the MME needs to know the UE's current TAI in order to correctly produce a TAU accept message; See col.17, lns.1-9, the TAU request message may include UE core network capability, mobile station (MS) network capability, preferred network behavior, old globally unique temporary identify (GUTI), Old GUTI type, last visited TAI, active flag, EPS bearer status, Packet temporary mobile subscriber identity (P-TMSI) signature, additional GUTI, key set identifier for E-UTRAN (eKSI), NAS sequence number, NAS message authentication code (NAS-MAC), key set identifier (KSI), and voice domain preference and UE's usage setting);
- the UE generating a registration request message comprising the TAU request (See 1 & 2 fig.22, registration request and registration procedure/Tracking area update; See further col.35, lns.7-67), the MAC, and a temporary identifier that enables a target network function in a second network to identify the source network function (See col.17, lns.1-9, the TAU request message may include packet temporary mobile subscriber identity (P-TMSI) signature, key set identifier for E-UTRAN (eKSI), NAS message authentication code (NAS-MAC), key set identifier (KSI); See fig.22-23, “AMF decides change of mobility management behavior of a UE; Examiner’s Note: AMF is considered as the target network function and MME is the source network function); and 
- the UE sending the registration request message to the target network function in the second network function (See col.35, lns.20-28, the UE recognizes operation for mobility configuration and initiates a registration procedure (or TAU procedure) (i.e., transmits a registration (update) request message or a TAU request message) when mobility configuration update (or registration request) is indicated in the cause or IE in the paging message or NAS message (e.g., registration update command message) or according to determination of situation (i.e., because the network directly requests that the UE trigger registration update; See col.37, ln.64-col.38, ln.3), wherein the target network function is configured to transmit to the source network function a message comprising the TAU request, and the UE is served by the source network (See col.38, lns.13-24, the new command (e.g., UE configuration update command or UE mobility configuration update command) proposed by the present invention may be used to update other pieces of UE information in addition to mobility management. That is, the command may be used to update a UE route selection policy (URSP) in the policy control function. In this case, upon reception of UE policy information from the PCF through N15 interface, the AMF may use a new command (e.g., UE configuration update command or UE mobility configuration update command) procedure to update URSP information of the UE).
Youn further explicitly discloses the limitations “wherein the target network function is configured to transmit to the source network function a message comprising the TAU request, and the UE is served by the source network (Youn, See ¶.8, ¶.21, ¶.27, and ¶.511, In EPC, the MME has managed both mobility and a session. However, in NextGen, the function of the MME is separated into the AMF and the SMF, wherein the AMF manages/is responsible for mobility, and the SMF manages/is responsible for a session the AMF assigns a tracking area for managing the mobility of a UE to the UE, and manages the tracking area).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the target network function being configured to transmit to the source network function a message comprising the TAU request, and the UE is served by the source network” as taught by Youn into the system of Ryu, so that it provides a way for AMF to assign a TA for managing the mobility of a UE to the UE and managing the tracking area (Youn, See ¶.511).

Regarding claim 2, Ryu discloses “the source network function is a Mobility Management Entity (MME) (See fig.7, ‘MME’).”

Regarding claim 3, Ryu discloses “the target network function is an Access and Mobility Management Function (AMF) (See col.21, lns.61-65, the NFs support the following functions. The AUSF store data for UE authentication. The AMF provides a function for access and mobility management in units of UE and may be connected to one AMF per UE basically).”

Regarding claim 4, Ryu discloses “the target network function is an Access and Mobility Management Function (AMF), and the registration request message is a 5G Non-Access Stratum (NAS) message (See col.7, lines,1-9, TAU request includes NAS-MAC; See col.28, lns.37-52, the RRC sublayer performs broadcast related to AS (Access Stratum) and NAS (Non-Access Stratum), paging initiated by 5GC or NG-RAN, establishment of RRC connection between a UE and NG-RAN, maintenance and release (additionally including correction and release of carrier aggregation and, additionally, correction and release of dual connectivity between E-UTRAN and NR or in NR), security function including key management, establishment, setting, maintenance and release of SRBs and DRBs, handover and context delivery, UE cell selection and re-release and control of cell selection/reselection, mobility function including mobility between RATs, QoS management function, UE measurement report and report control, radio link failure detection and recovery from radio link failure, and NAS message delivery from NAS to a UE and NAS message delivery from a UE to NAS).”

Regarding claim 5, Ryu discloses “the MAC is a part of the TAU request (See col.7, lines,1-9, TAU request includes NAS-MAC).”

Regarding claim 6, it is a UE claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 7-10, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 11, although claim limitations are slight difference in wording, Ryu and Youn disclose or suggest all of the claim limitations and it is a method claim performed by source network function, i.e. MME, corresponding to the method claim performed by a UE and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 12-14, they are claims corresponding to claims 2, 4, & 5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, Ryu does not explicitly disclose what Youn discloses “as a result of verifying the TAU request, the source network function transmitting to the target network function a context for the UE (See ¶.511, In EPC, the MME has managed both mobility and a session. However, in NextGen, the function of the MME is separated into the AMF and the SMF, wherein the AMF manages/is responsible for mobility, and the SMF manages/is responsible for a session. As a result, the AMF assigns a tracking area for managing the mobility of a UE to the UE, and manages the tracking area. The AMF does not store/manage information for a session because it does not manage a session. Accordingly, the AMF can be aware of whether a session is present, but is unaware of detailed information, such as type information or IP address of the session).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim.

Regarding claim 16, it is a source network function claim, i.e. MME corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 17-20, they are claims corresponding to claims 2, 4, 5, & 15, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 21, although claim limitations are slight difference in wording, Ryu and Youn disclose or suggest all of the claim limitations and it is a method claim performed by a target network function, i.e. AMF, corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 22, it is a claim corresponding to the method claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 23, Ryu discloses “3602-1391 US3 (P071209US03)42the registration request message further comprises a temporary identifier, and the method further comprises the target network function identifying the source network function using the temporary identifier (See col.17, lns.1-9, the TAU request message may include packet temporary mobile subscriber identity (P-TMSI) signature, key set identifier for E-UTRAN (eKSI), NAS message authentication code (NAS-MAC), key set identifier (KSI); See fig.22-23, AMF decides change of mobility management behavior of a UE).”

Regarding claim 24, it is a target network function claim, i.e. AMF, corresponding to the method claim performed by AMF and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 25, it is a claim corresponding to the claim 23 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411